Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.
Response to Amendment
Applicant’s amendment, filed 05/03/2021, has been entered and carefully considered.  Claims 1, 8 and 15 are amended. Claims 1-21 are currently pending. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 is rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1-18 of U.S. Patent No. 10,447,535 B2, to Wang et al. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 1, of the present application, Wang et al. also claims:
 A method for consistent processing of transport node network configuration data in a physical sharding architecture , the transport node network configuration data including configuration information for a logical entity implemented by a first
transport node and a second transport node, comprising:
determining, by a first CCP node and based on the sharding table, whether the first CCP node is a physical master of the first transport node, and whether the first CCP node is a physical master of the second transport node, wherein the first transport node and the second transport node comprises 

upon determining, by the first CCP node, that the first CCP node is the physical master of the first transport node and not the physical master of the second transport node, and that the first CCP node is therefore responsible for processing all given network configuration
data of the first transport node relating to the logical entity and not responsible for processing
any given network configuration data of the second transport node relating to the logical entity:

upon determining, by the first CCP node, that the first CCP node is the physical master of the first transport node:
receiving, at the first CCP node, network configuration data from the first transport node;
storing, by the first CCP node, at least a portion of the network configuration data; and
transmitting, by the first CCP node, a data update comprising at least a portion of the network configuration data to a shared data store, wherein the shared data store is accessible by each of the plurality of CCP nodes.

Claim 1 of Wang  et al. recites additional limitations and features than that of claim 1 in the present application; that is, claim 1 of Wang et al. is narrower in scope than claim 1 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 1 of the present application is an obvious variation of claim 1 in Wang et al. with the only difference being the omission of the additional limitations recited in claim 1 of Wang et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 1 in the present application are also recited in claim 1 of Wang et al. and the omission of the additionally recited limitations of claim 1 in Wang et al. does not change the functions of the limitations recited in claim 1 of the present application since the omitted  any given network configuration data of the second transport node relating to the logical entity as recited in claim 1 of Wang et al.
Similar rejection is applied to claims 8 and 15 as clams 8 and 15 recite similar limitaitons as recited in claims 7 and 13 of Wang et al.
Regarding claim 2 of the present application, Wang et al. also claims those limitations in claim 1 as:
Claim 2:  The method of claim 1,  upon determining, by the first CCP node, that the first CCP node is not the physical master of the first transport node, and that a second CCP node of the plurality of CCP nodes is the physical master of the first transport node:
transmitting, by the first CCP node, a notification to the first transport node that the second CCP node is the physical master of the first transport node; and
disconnecting, by the first CCP node, from the first transport node, wherein the first transport node connects to the second CCP node (Wang et al.  Claim 1).  It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 2 in the present application are also recited in claim 1 of Wang et al, and the omission of the additionally recited limitations of claim 1 in Wang et al. does not change the functions of the limitations recited in claim 2 of the present application since the omitted limitations.
Similar rejection is applied to claims 9 and 16 as clams 9 and 16 recite similar limitations as recited in claims 7 and 13 of Wang et al.

Regarding claim 3 of the present application, Wang et al. also claims the identical limitations as of claim 2 recites determining, by the first CCP node, an updated sharding table;
determining, by the first CCP node and based on the updated sharding table, whether the first CCP node is still the physical master of the first transport node;
upon determining, by the first CCP node, that the first CCP node is no longer the physical master of the first transport node, and that a second CCP node of the plurality of CCP nodes is now the physical master of the first transport node:
transmitting, by the first CCP node, a notification to the first transport node that the second CCP node is now the physical master of the first transport node; and
disconnecting, by the first CCP node, from the first transport node, wherein the first transport node connects to the second CCP node. (Wang et al., Claim 2).
Similar rejection is applied to claims 10 and 17 as clams 10 and 17 recite similar limitations as recited in claims 8 and 14 of Wang et al.

Regarding claim 4, of the present application, Wang et al.  also claims the identical limitations as of claim 3 recites receiving, by the second CCP node, network configuration data relating to the first transport node from the shared data store; and
upon determining, by the second CCP node and based on the updated sharding table, that the second CCP node is now the physical master of the first transport node:
activating, by the second CCP node, a timer which indicates an amount of time until the network configuration data relating to the first transport node should be expired (Wang et al., Claim 3).


Regarding claim 5, of the present application, Wang et al.  also claims the identical limitations as of claim 4 wherein the connection establishment between the first transport node and the first CCP node is a result of a random selection by the first transport node of which CCP node to connect to (Wang et al., Claim 4).
Similar rejection is applied to claims 12 and 19 as clams 12 and 19 recite similar limitations as recited in claims10 and 16 of Wang et al.

Regarding claim 6, of the present application, Wang et al.  also claims the identical limitations as of claim 5 recites receiving, by the second CCP node, network configuration data relating to the first transport node from the shared data store; and
upon determining, by the second CCP node and based on the updated sharding table, that the second CCP node is now the physical master of the first transport node:
activating, by the second CCP node, a timer which indicates an amount of time until the network configuration data relating to the first transport node should be expired (Wang et al., Claim 5).
Similar rejection is applied to claims 13 and 20 as clams 13 and 20 recite similar limitations as recited in claims11 and 17 of Wang et al.

Regarding claims 7, of the present application, Wang et al.  also claims the identical limitations as of claim 6 recites wherein the data update comprises an author field indicating that the data update comes from the first CCP node (Wang et al., Claim 6).
Similar rejection is applied to claims 14 and 21 as clams 14 and 21 recite similar limitations as recited in claims12 and 18 of Wang et al.

Claim Objections
Claims 1-21 are objected to because of the following informalities: Amended Claim 1 recites “upon determining, by the first CCP node, that the first CCP node is the physical master of the first transport node and not the physical master of the second transport node, and that the first CCP node is therefore responsible for processing all given network configuration data of the first transport node relating to the logical entity and not responsible for processing any given network configuration data of the second transport node relating to the logical entity”. Examiner review the specification paragraphs 0020, 0021, 0024, 0028, 0032 (these paragraphs recited in remarks) and noted that, limitation upon determining, by the first CCP node, that the first CCP node is not the physical master of the second transport node, and that the first CCP node not responsible for processing any given network configuration data of the second transport node relating to the logical entity” is negatively claimed. And specification does not provide support for negative limitation “first CCP node not responsible for processing any given network configuration data of the second transport node relating to the logical entity”. 
For example paragraphs 0028, At 202, CCP node 102a has determined that it is not the physical master of transport node 104a, and it notifies transport node 104a of its actual physical master.  For example, CCP node 102a may determine, based on the sharding table, that CCP node 102c is 
Further paragraphs 0038 discloses at 420, if CCP node 102a is not the physical master of the transport node 104 to which the update relates, data filter 107 provides a delta update to data cache 108.  Because CCP node 102a is not the physical master of the transport node 104 to which the update relates, and because the update comes from shared data store 103, the update may not be provided to replication component 109 or forwarded to shared data store 103.
Examiner recommends to recite this limitation (second determining step when first CCP is not the physical master node of the second transparent node) as upon determining, by the first CCP node, that the first CCP node is not the physical master of the second transport node, transmitting, by the first CCP node, a notification to the second transport node that a second CCP node (another CCP node) is the physical master of the second transport node, disconnecting, by the first CCP node, from the second transport node as the second transport node connects to the second CCP node and delete “not responsible for processing any given network configuration of the second transport node relating to the logical entity”. An appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5, 7-8, 12, 14, 15, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Koponen et al. (US 2013/0103817 A1) in view of Baek et al. (US 2018/0189369 A1).
Regarding claim 1, Koponen discloses a method for consistent processing of transport node network configuration data in a physical sharding architecture, comprising (Figs. 1 and 2, paragraphs 0086; 0231-0237, Figs. 5-7, at least paragraph 0086; 0231-0237; 0264-0270; 0711-0715): the transport node network configuration data including configuration information for a logical entity implemented by a first transport node and a second transport node (Paragraphs 0459-0460 discloses the functions of the transport nodes. The transport node is to create a tunnel to each of the managed switching elements that implement the logical switch.  The logical switch pushes universal tunnel flow instructions to the transport node when the logical patch port is created and connected to the logical router.  A chassis controller interfacing the transport node instructs the transport node to create tunnels and the transport node creates tunnels to the managed switching elements); determining, by a first CCP node and based on the sharding table ((Figs. 1 and 2, paragraphs 0086; 0231-0237, Figs. 5-7, at least paragraph 0086; 0231-0237; 0264-0270; 0711-0715), paragraphs 0086; 0231-0237; 0711-0715), whether the first CCP node is a physical master of the first transport node and whether the first CCP node is a physical master of the second transport node (Figs. 1 and 2, paragraphs 0086; 0231-0237, Figs. 5-7, at least paragraph 0086; 0231-0237; 0264-0270; 0711-0715); wherein the first transport node and second transport node comprises a physical host computer systems (paragraph 0086; 0185-0190, the control module 825 of a controller instance is similar to the control layer 710 in that the control module 825 converts the logical control plane data into logical forwarding plane data and pushes the logical forwarding plane data into the virtualization module 830.  In addition, the control module 825 ;
and upon determining, by the first CCP node, that the first CCP node is the physical master of the first transport node and not the physical master of the second transport node (paragraph 0086; 0185-0190, 0219, the control module 825 of a controller instance is similar to the control layer 710 in that the control module 825 converts the logical control plane data into logical forwarding plane data and pushes the logical forwarding plane data into the virtualization module 830.  In addition, the control module 825 determines whether the received logical control plane data is of the LDPS that the controller instance is managing.  If the controller instance is the master of the LDPS for the logical control plane data, the virtualization module of the controller instance will further process the data. So if the controller instance is not the master of the LDPS for the logical control plane data, a chassis controller will be responsible for the managed switching elements that implements the LPDS. In particular, when a controller instance that is not a master of a particular LDPS receives updates for this particular LDPS (e.g., from a user), the controller instance first stores the updates in the PTD and propagates the updates to the controller instance that is the master of this particular LDPS); 
and the first CCP node is therefore responsible for processing all given network configuration data of the first transport node relating to the logical entity and not responsible for processing any given network configuration data of the second transport node relating to the logical entity (paragraphs 0231-0237 disclose the process 1300 initially receives (at 1305) data regarding an input event.  The input event data may be logical data supplied by an input translation application that distributes the input records (i.e., requests) to different controller instances and generate the data based on the input event data. Thus after selection process, master node will manage the ; 
receiving, at the first CCP node, network configuration data from the first transport node (paragraphs 0231-0237 disclose the process 1300 initially receives (at 1305) data regarding an input event.  The input event data may be logical data supplied by an input translation application that distributes the input records (i.e., requests) to different controller instances and generate the data based on the input event data). 
Baek discloses storing, by the first CCP node, at least a portion of the network configuration data; and transmitting, by the first CCP node (Fig. 7 discloses storing the features as part of the metadata for at least one of the content item and present data to the client device based on classification of data), transmitting by the first CCP node, a data update comprising at least a portion of the network configuration data to a shared data store, wherein the shared data store is accessible by each of the plurality of CCP nodes (Fig. 7 discloses determining the update summary associated with the classification of data and present the update summary on a client device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Baek to the system of Koponen to provide 

Regarding claim 8, claim 8 comprises substantially similar limitations as claimed in claim 1, comprises a non-transitory computer readable medium comprising instructions to be executed in a computer system, wherein the instructions when executed in the computer system perform (Paragraph 0775 of Koponen discloses non-transitory computer readable medium) a method for consistent processing of transport node network configuration data in a physical sharding architecture to perform the steps as disclosed above in claim 1. 

Regarding claim 15, claim 15 comprises substantially similar limitations as claimed in claim 1, comprises a computer system, wherein system software for the computer system is programmed to execute (Paragraph 0775 of Koponen discloses non-transitory computer readable medium) a method for consistent processing of transport node network configuration data in a physical sharding architecture to perform the steps as disclosed above in claim 1. 
Regarding claims 5, 12 and 19, Koponen discloses wherein the connection establishment between the first transport node and the first CCP node is the result of a random selection by the first transport node of which CCP node to connect to (paragraphs 0086; 0231-0237; 0711-0715).
Regarding claim 7, 14 and 21, Baek discloses wherein the data update comprises an author field indicating that the data update comes from the first CCP node (Fig. 7 discloses determining the update summary associated with the classification of data and present the update summary on a client device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Baek to the system of .

                                                          Allowable Subject Matter
Claims 2-4, 6, 9-11, 13, 16-18 and 20  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 05/03/2021, have been fully considered but they are not persuasive. Regarding claim 1, Applicant argued that the combination of prior art do not disclose the mechanism of claim 1, specifically, determining, by a first CCP node and based on a sharding table, whether the first CCP node is a physical master of the first transport node and whether the first CCP node is a physical master of the second transport node, wherein the first transport node and the second transport node comprises-a physical host computer systems  and upon determining, by the first CCP node, that the first CCP node is the physical master of the first transport node and not the physical master of the second transport node, and that the first CCP node is therefore responsible for processing all given network configuration data of the first transport node relating to the logical entity and not responsible for processing any given network configuration data of the second transport node relating to the logical entity. 
 Examiner respectfully disagrees. 
Koponen discloses in Paragraphs 0086 and 0185-0190, the control module 825 of a controller instance is similar to the control layer 710 in that the control module 825 converts the logical control plane data into logical forwarding plane data and pushes the logical forwarding plane data 
Paragraphs 0231-0237 disclose the process 1300 initially receives (at 1305) data regarding an input event.  The input event data may be logical data supplied by an input translation application that distributes the input records (i.e., requests) to different controller instances and generate the data based on the input event data. Thus after selection process, master node will manage the particular 
Examiner recommend to disclose the mechanism of selection of another node (a second CCP node) which becomes master node when first CCP node is not the physical master node of the second transparent node (see claim objection as cited above in office action). Recite objected limitation as upon determining, by the first CCP node, that the first CCP node is not the physical master of the second transport node, transmitting, by the first CCP node, a notification to the second transport node that a second CCP node (another CCP node) is the physical master of the second transport node, disconnecting, by the first CCP node, from the second transport node as the second transport node connects to the second CCP node. 
Examiner cited new paragraphs from Koponen to disclose the amended limitations of claim 1.
Thus combination of Koponen and Baek discloses the mechanism of claim 1. Similar arguments are applied to claims 8 and 15. Thus rejection of claims 1-21 is maintained under 35 U.S.C. 103.


                                                                Conclusion

Liu et al. (US 2015/0215788 A1) discloses performing a registration process for the network element device when determining that the network element device is an allowed network element device, and/or, performing a registration process for the reconfiguration management node when determining that the reconfiguration management node is an allowed reconfiguration management node. The registration processing comprises: rejecting the registration request when determining that the network element device is not an allowed network element device and/or the reconfiguration management node is not an allowed reconfiguration management node (Paragraphs 0097-0101). 
Sun et al. (US 2013/0028091 A1) discloses a control system comprising a plurality of control nodes, wherein at least one control node controls a plurality of switch devices by sending packet handling rules, further includes: a monitor for monitoring workloads of control nodes in use, each control node in use controlling at least one switch device; and a controller which changes count of control nodes in use based on workload information monitored. the frequency of use of control nodes is changed based upon workload information on the control nodes, whereby it is possible to reduce power consumption on the control plane in software defined networking (SDN) without deteriorating performance (Summary, paragraphs 0007-0011).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/ROMANI OHRI/Primary Examiner, Art Unit 2413